Case 1:19-md-02915-AJT-JFA Document 140 Filed 11/18/19 Page 1 of 6 PagelD# 826

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

In re:
MDL No. 1:19-MD-2915 (AJT/JFA)

CAPITAL ONE CONSUMER DATA
SECURITY BREACH LITIGATION

THIS DOCUMENT RELATES TO ALL
ACTIONS

 

 

APPLICATION OF JOHN YANCHUNIS FOR CO-LEAD COUNSEL AS PART OF THE
STEGEL-RIEBEL-YANCHUNIS SLATE

John Yanchunis, counsel in Baird v. Capital One Financial Corporation, et al., Case Nos.
1:19-cv-979-LMB-JFA and 3:19-cv-555-JAG (E.D. Va.), seeks appointment as Lead Counsel and
nominates as fellow Co-Leads Norman E. Siegel, of Stueve Siegel Hanson LLP and Karen Hanson
Riebel, of Lockridge Grindal Nauen P.L.L.P. Mr. Yanchunis, along with Mr. Siegel and Ms.
Riebel, bring together unmatched experience in major data breach and privacy class litigation,
each having held leadership in the lion’s share of major data breach cases across the country,
including the breaches involving Equifax, Yahoo, Facebook, the Office Personnel Management
Data (“OPM”), Home Depot, and Target, just to name a few. And that experience extends far
beyond simply seeking leadership and opposing motions to dismiss; this collection of counsel have
heavily litigated, conducted significant discovery, and briefed essentially every aspect of privacy
class cases, including deposing multiple corporate representatives, Chief Information Security
Officers (““CISOs”), and technical and damages witnesses and experts. The proposed co-leads have
also already commenced substantive development of Plaintiffs’ claims here by retaining noted
experts in cybersecurity and damages and charging them to engage in the development of the case.

Accordingly, Mr. Yanchunis, along with Ms. Riebel and Mr. Siegel, should be appointed here.
Case 1:19-md-02915-AJT-JFA Document 140 Filed 11/18/19 Page 2 of 6 PagelD# 827

A. Relevant Professional Experience

Mr. Yanchunis leads Morgan & Morgan’s class action group. A detailed statement of his
relevant cases is attached as Exhibit A. Morgan & Morgan is the largest Plaintiff's, contingency-
only law firm in the country, with over 500 lawyers in more than 50 offices throughout the United
States. Its depth as a trial firm, and its self-funded financial resources, allow it to undertake the
largest and most significant cases throughout the country.! Mr. Yanchunis—whose career as a trial
lawyer began 37 years ago following the completion of a two-year clerkship with United States
District Judge Carl O. Bue, Southern District of Texas, (now retired)—has efficiently and
expeditiously led many privacy MDL and non-MDL class action proceedings, including as Lead
or Co-Lead Counsel, as detailed below with each case’s current status denoted in parentheses.

Mr. Yanchunis began his work in privacy litigation in 1999 with the filing of In re
Doubleclick Inc. Privacy Litigation, 154 F. Supp. 2d 497 (S.D.N.Y. 2001), alleging privacy
violations based on the placement of cookies on hard drives of internet users. Beginning in 2003,
he served as co-Lead Counsel in the successful prosecution and settlement of privacy class action
cases involving the protection of privacy rights of more than 200 million consumers under the
Driver’s Protection Privacy Act (DPPA) against the world’s largest data and information brokers,
including Experian, R.L. Polk, Acxiom, and Reed Elsevier (which owns Lexis/Nexis). See Fresco
v. Automotive Directions, Inc., No. 03-61063-JEM (S.D. Fla.), and Fresco v. R.L. Polk, No. 07-
cv-60695-JEM (S.D. Fla.). He also served as co-Lead Counsel in the DPPA class cases, Davis v.
Bank of America, No. 05-cv-80806 (S.D. Fla.) ($10 million class settlement), and Kehoe v. Fidelity

Fed. Bank and Trust, No. 03-cv-80593 (S.D. Fla.) ($50 million class settlement).

 

' Mr. Yanchunis’s firm, Morgan & Morgan, will self-fund the litigation and will not seek
contributions from those not named in the Court’s appointment order.

2
Case 1:19-md-02915-AJT-JFA Document 140 Filed 11/18/19 Page 3 of 6 PagelD# 828

Mr. Yanchunis’s MDL data breach experience includes: In re: Yahoo! Inc. Customer Data
Security Breach Litigation, No. 5:16-MD-02752-LHK (N.D. Cal.) (“Yahoo”) (Lead Counsel)
(final hearing seeking approval of $117,500,000.00 common fund settlement set for April 2, 2020);
In Re: Equifax, Inc. Customer Data Security Breach Litigation, 1:17-md-2800-TWT (N.D. Ga.)
(member of the Plaintiffs’ Steering Committee) (final hearing to approve $380.5 million fund set
for December 19, 2019); In re: U.S. Office of Personnel Management Data Security Breach
Litigation, 1:15-mc-01394-ABJ (D.D.C.) (‘OPM’) (member of the Executive Committee)
(dismissal on standing grounds recently reversed on appeal to the D.C. Circuit); In re The Home
Depot, Inc. Consumer Data Sec. Data Breach Litig., No. 1:14-md-02583-TWT (N.D. Ga.) (co-
Lead Counsel) (final judgment entered approving a settlement on behalf of a class of 40 million
consumers with total value of $29,025,000); and Zn re Target Corp. Customer Data Sec. Breach
Litig., MDL No. 2522 (D. Minn.) (Executive Committee member) (final judgment approving a
settlement on behalf of a class of approximately 100 million consumers upheld by the 8® Circuit).

Mr. Yanchunis’s court-appointed leadership experience in non-MDL, data breach class
actions is likewise significant, including: Schmidt, et al., v. Facebook, Inc., No. 3:18-cv-05982
(N.D. Cal.) (Co-Lead Counsel) (“Facebook”) (consolidated complaint filed February 2019;
motion for class certification argued on November 6, 2019); Walters v. Kimpton Hotel &
Restaurant, No. 3:16-cv-05387 (N.D. Cal.) (“Kimpton”) (Lead Counsel) (final approval of class
settlement entered July 11, 2019); and In re: Arby’s Restaurant Group, Inc. Data Security
Litigation, Nos. 1:17-cv-514 and 1:17-cv-1035 (N.D. Ga.) (co-Liaison Counsel) (final approval of
class settlement entered June 6, 2019).

Mr. Yanchunis’s experience in these major data breach matters extends far beyond simply

briefing threshold issues and negotiating settlements. Rather, Mr. Yanchunis has personally
Case 1:19-md-02915-AJT-JFA Document 140 Filed 11/18/19 Page 4 of 6 PagelD# 829

deposed corporate representatives and CISOs in cases such as Yahoo, Kimpton, and Facebook. In
Kimpton, the Court ordered the parties to proceed first with discovery and summary judgment on
liability and damages as to the named plaintiff only. Accordingly, nearly a dozen depositions and
production and review of tens of thousands of pages of documents followed. In Yahoo, Defendants
produced more than 9 million pages of documents, Plaintiffs deposed nine witnesses, and Plaintiffs
provided reports for, and defended depositions of, their four expert witnesses. And, Mr.
Yanchunis’s Yahoo and Facebook teams briefed class certification and Daubert motions.

Hence, the breadth of Mr. Yanchunis’s data breach experience is equaled only by its depth.

Mr. Yanchunis is also very active in speaking on privacy related issues, including at
international conferences, having spoken recently at the University of Haifa’s 2019 Class Action
Conference, in April 2019, in Haifa, Israel. Mr. Yanchunis also routinely speaks domestically on
privacy and cybersecurity related topics including at: the NetDiligence Cyber Risk Forum in
Philadelphia, PA (June 2017); the Consumer Protection Law Committee Convention in Boca
Raton, FL (June 2017); several Harris Martin seminars, including MDL Conference, Equifax, St.
Louis, MO (Nov. 2017), and MDL Conference Marriott Data Breach Litigation Conference,
Miami, FL (Jan. 2019); the New Jersey Assoc. for Justice, Atlantic City, NJ (May 2018); the Los
Angeles Class Action Conference, Costa Mesa, CA (Jan. 2019); the Class Action Mastery Forum,
University of San Diego (Jan. 2019); and Mass Torts Made Perfect, Las Vegas, Nevada (Oct.
2019). He has also been selected to present at the 2020 Global Class Actions Symposium’s
Privacy/Breach of Data Protection section held at The Law Society in London, England, in June
2020. Mr. Yanchunis is also a member of the Sedona Conference, participating in Working Group
11, which focuses on data security and privacy liability. He also spoke before the Sedona

Conference at its February 2019 meeting in Houston, Texas.
Case 1:19-md-02915-AJT-JFA Document 140 Filed 11/18/19 Page 5 of 6 PagelD# 830

Considering this vast experience and commitment to the cybersecurity arena, Mr.
Yanchunis, along with Mr. Siegel, were recently recognized by Law360 as two of its three
Cybersecurity MVPs. Similarly, in 2016, Mr. Yanchunis was recognized by the National Law
Journal as its 2016 Trailblazer in the Area of Cybersecurity & Data Privacy.

B. Commitment, Availability, and Steps Already Taken

Mr. Yanchunis’s chief time commitments over the upcoming year relate to Yahoo, where
a final approval hearing is set for April 2, 2020, and Facebook, where a motion for class
certification is fully briefed and was argued on November 6, 2019. With those matters concluding,
he has the time and, without question, the desire to commit his attention and resources to this case.

Mr. Yanchunis is prepared, and excited, to personally discharge all duties of Lead Counsel,
including executing on the matters identified by the Court prior to the Initial Status Conference
and attending that hearing. Indeed, Mr. Yanchunis’s typical practice is to take a corporate
representative deposition very early on in data breach cases—see ] 10.b.ii of its Pretrial Order #1
[Doc. 3 at 15]—and he did so in Yahoo and Facebook. Likewise, Mr. Yanchunis typically retains
experts very quickly after filing data breach cases, as was done here, and hence is able to disclose
those experts, including, here, Mary Frantz, the Founder and Managing Partner of Enterprise
Knowledge Partners (EKP), a premier provider of cyber security, forensics, compliance and
technology strategy services; and Ian Ratner, a CPA and a founding partner of Glass Ratner, with
30 years of experience in public accounting, forensic accounting, and business valuations. These
experts are already hard at work on behalf of the class in this matter. Moreover, Mr. Yanchunis’s
firm employs two retired FBI agents, who have also been investigating the circumstances
surrounding the breach at issue here. Finally, Mr. Yanchunis’s ability to work collaboratively with

all is well known, as reflected in his many prior appointments.
Case 1:19-md-02915-AJT-JFA Document 140 Filed 11/18/19 Page 6 of 6 PagelD# 831

Dated: November 18, 2019.

Respectfully Submitted,

By: /s/ John G. Harnishfeger
John G. Harnishfeger, VA Bar No. 36878

MURPHY, FALCON & MURPHY
One South Street, 23 Floor
Baltimore, MD 21202

Telephone: (410)951-8744

Fax: (410) 539-6599
John.Harnishfeger(@murphyfalcon.com

By: /s/ John A. Yanchunis
jyanchunis@ForThePeople.com
MORGAN & MORGAN
COMPLEX LITIGATION GROUP
201 N. Franklin Street, 7th Floor
Tampa, Florida 33602

Telephone: (813) 223-5505

Facsimile: (813) 223-5402

. CERTIFICATE OF SERVICE

[hereby certify that on November 18, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

to all counsel of record.

By: /s/ John G. Harnishfeger
John G. Harnishfeger
